 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDfront `the tbniafo packing unit.The Employer contends that the s'tu-dents should be included.A large number of employees working on the tomato-packing opera-tion are high school and college students.A substantial number ofthem return from season to season.The high school students usuallyleave their employment to resume school about the 10th of Sep-tember.The college students work until about the 25th of Sep-tember, near the end of the packing season.A number of the col-lege students thereafter work on late afternoons and Saturdays untilthe very end of the season.The students usually begin to work earlyin the packing season.They receive the same rates, work the samehours, are subject to same conditions of employment as the otheremployees, and in general appear to possess interests in common withall the others engaged in the Employer's tomato-packing operations.°We shall include them in the unit.10We find that all employees employed in the handling and packing oftomatoes at the Employer's packing sheds at or near Watsonville,California, including students, but excluding office clerical employees,truck drivers, guards, all other employees, and all supervisors as de-fined in the Act, constitute a unit ' appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.5.As the Employer's packing-shed operations are seasonal in na-ture, we shall direct that the election be held at or about the approxi-mate seasonal peak, on a date to be determined by the Regional Direc-tor, among the employees in the appropriate unit who are employedduring the payroll period immediately preceding the date of theissuance of notice of election by the Regional Director 11[Test of Direction of Election omitted from publication in thisvolume.]BUnlike the Employer's lettuce-packing employees, those engaged in packing tomatoesare drawnfrom local sources10CfGerber Products Company,93 NLRB 1668.See alsoNational Torch Tip Company,93 NLRB No 61,National Cash Register Company,95 NLRB 2711Imperial Garden Growers, supraCARBIDE & CARBON CHEMICALS DIVISION,UNION CARBIDE AND CARBONCORPORATIONandINTERNATIONALBROTHERHOOD OF FIREMEN ANDOILERS, LOCAL 320, AFL, PETITIONER.Cases Nos.9-RC-1323 and9-RC-1324.February21, 1952Decision and Direction of ElectionUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held before98 NLRB No. 41. CARBIDE & CARBON CITEMICALS DIVISION271Leonard S.Kimmell, hearing officer.Tlie ' hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in these cases,the Board finds:1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations i involved claim to represent certainemployees of the Employer.3.The Employer and the Intervenor urge their current contract asa bar to this proceeding.The Petitioner contends that the contractis not a bar on the ground,among others,that it was executed at a timewhen the Employer had not employed a representative personnelcomplement.The Employer is engaged in the manufacture of chemical com-ponents used in the production of synthetic rubber, at the Louisville,Kentucky, plant involved herein.This plant is owned by andoperated for the United States Reconstruction Finance Corporation,Office of Rubber Reserve.Production at the plant commenced on orabout July 1, 1943.Thereafter,in 1944 and 1945, following Boardcertifications,2the Employer executed separate collective bargainingagreements with each of the intervening labor organizations,exceptthe Trades Council and the Carpenters,covering the employees withintheir respective units.The employees involved in the present case,consisting'mainly of the Employer's production workers, were cov-ered by an agreement with Local 930 of the Operating Engineers,which agreement was to extend for 1 year,effective January 31, 1945,and contained a 60-day automatic renewal clause.No notice toterminate was given at any time.In October 1945 operations at this plant ceased as the result ofan order by the Government and the Employer mallltalned the plantin a standby condition until it was ordered reactivated in September1950.The personnel complement,which numbered about 313 em-ployees While the plant was at peak operation,was reduced to anaverage of 16 employees during the standby period.3IThe Louisville Building and Construction Trades Council,AFL, intervened on behalfof itself and the following labor organizations on the basis of their cnrient contract with theEmployer : International Union of Operating Engineers, Local 930, AFL; InternationalAssociation of Journeymen Plumbers and Steam Fitters, Local522, AFL;InternationalBrotherhood of Electrical Workeis, Local 369,AFL; Inteinational Brotherhood of Boiler-makers lion Ship Builders,Welders and Helpers,Local 40, AFL,International Union ofOperating Engineers, Local B-181, API, : Brotherhood of Painters, Decorators and PaperHangers Local 118, AFL, Inteinational Union of Coninion Laborers. Local 576, AFL, andFalls City Carpenters District Council, The United Brotherhood of Carpenteis and Joinersof America, AFLThese labor organizations are collectively ieferied to heieiii as theIntervenor.2Carbideand Carbon ChemicalsCoipoiation,56,NLRB 778, 57 NLRB 783.3These 16 employees were pin idiily plant maintenance employees 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDShortly after the plant was ordered reactivated, the Employer begannegotiations with the labor organizations which formerly representedits employees and a joint contract was executed, effective October 10,1950, to November 1, 1952, covering the employees formerly repre-sented by those unions 4An amendment to this contract, designatedas a "stipulation," was executed on October 31, 1950, to revise the wageschedule and, on August 21, 1951, the contract was again amended toadjust the wage scale and to revise the temporary progression sched-tiles, subject to approval by the Wage Stabilization Board.5Whenthe existing contract was executed on October 10, 1950, there were only13 employees G employed in the plant, and 43 employees were employedat the time of the first amendment.Actual production began on Janu-ary 1, 1951, with about 146 employees.At the time of the second amendment to the contract on August 21,1951, there were approximately 350 employees, not over 10 percent ofwhom were employed in the plant prior to its shutdown.The numberof employees increased to approximately 450 at the time of the hearing,which is the anticipated normal complement at the plant.The Em-ployer received the Petitioner's representation claim on August 21,1951, after the execution of the second amendment.The petitionswere also filed on that date.As indicated above, the basic contract between the Employer andthe Intervenor, urged in bar, was executed on October 10, 1950, beforethe actual beginning of production at the reopened plant, at a timewhen the Employer had not yet recruited a complement of employeeswith job functions representative of its present work force.Moreover,most of the employees are new employees.A contract which becomeseffective under these circumstances cannot operate as a bar.'Althougha representative number of employees was employed at the time of thesecond amendment of the contract on August 9-1, 1951, such amendmentdid not constitute the execution of a new contract 8 and does not operateto correct the infirmity of the basic contract.Accordingly, we findthat no bar exists to a determination of representatives at this time.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4The pasties to this contract were the Employer and the previously recognized separaterepresentatives"acting collectively through"the Trades Council.The separate representa-tives as well as the Tiades Council signed the contract.6The Carpenters,which wascertifiedas representative of the carpenters,niillwiights,and helpers, on April 30, 1951, and which was party to a separate contract embracing, byreference,most of the teims of the October 10,1950, contract, as amended,became asignatory of the August 21, 1951,stipulation6Classified as two janitors,a boilermaker,two electricians,four laborers, three pipe-fitters,and a stores clerk.°Cf.Decca Records,Inc (B)nnsivick RadioCorporation),93 NLRB 819 ;Sheets dMackey,92 NLRB 179.8 Seehor n MannfactuiingCompany, Inc ,83 NLRB 1177. BROWN WOODPRESERVINGCOMPANY, INC.2734.Substantially in accord with the agreement of the parties, we findthat, the following employees of the Employer at the Louisville,.Ken-tucky, plant, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act:All boiler operators, water plant operators, firemen, coal handlers,and all other employees engaged in the operation of the boiler room,and all production employees such as chemical operators, chemicaloperators (alcohol), laboratory analysts, laboratory samplers, storesclerks, yard clerks, safety inspectors, and shipping clerks, excludingplant maintenance employees, janitors, crane bulldozers and heavyequipment operators, light truck drivers, office and professional em-ployees, guards, and. supervisors as defined in'the Act.°[Text of Direction of Election omitted from publication in thisvolume.]`This is essentially the unit in which the Operating Engineer's was previously certified(Carbide and Carbon ChemicalsCorporation, 57 NLRB 783).BROWN WOOD PRESERVING COMPANY, INC.andJ. A.LEDBETTER,J.A.WALLACE, MARION COPRICH, C. J. WILSON, CECILNALLSAND ARCHIEWILSON, PETITIONERSandUNITEDGAS,COKE AND CHEMICAL WORK-ERS OrAMERICA, CIO.Case No. 10-R-.0?.February 21, 1952Decision and Direction of ElectionUpon a petition for decertification duly filed, a hearing was heldbeforeMorgan C. Stanford, hearing officer. The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioners, employees of the Employer, assert that the Unionis no longer the bargaining representative, within the meaning of:Section 9 (a) of the Act, of the employees designated in the petition.The Union, a labor organization, was certified on October 24, 1950,Eas the bargaining representative of the Employer's employees involved.herein.CaseNo. to-RC-862.M NL ll No. 93.